Citation Nr: 1101281	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
January 1975 to February 1979, with subsequent periods of active 
duty for training in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2004 rating decision in which the RO denied service 
connection for a back disability, a right knee disability, a left 
shoulder disability, and skin growths of the chest.  In that 
decision, the RO also denied service connection for 
pseudofolliculitis of the neck, bilateral athlete's foot, 
gastritis, bilateral hearing loss, and a heart attack.  The 
Veteran filed a notice of disagreement (NOD) in November 2004, 
and the RO issued a statement of the case (SOC) in July 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2006.

On his VA Form 9, the Veteran indicated that he did not wish to 
appeal all nine issues listed on the SOC, but was only appealing 
the denial of service connection for back disability, right knee 
disability, left shoulder disability, and skin disability. 
Moreover, although the SOC included as separate issues the 
matters of service connection for skin disability of the neck and 
chest, Board has characterized these matters as involving a 
single claim for service connection for a skin disability.

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record. 

In a February 2009 decision, the Board denied the Veteran's 
claims for service connection for a back disability, for a left 
shoulder disability, for a right knee disability, and for a skin 
disability.  The Veteran, in turn, appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In July 2010, 
the Court issued a Memorandum Decision affirming the Board's 
decision denying service connection for a back disability, a left 
shoulder disability, and a right knee disability.  In that same 
decision, the Court vacated the Board's decision denying service 
connection for a skin disability and remanded the matter to the 
Board for further proceedings consistent with the Memorandum 
Decision.  

For the reasons expressed below, the matter remaining on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of points raised in the Memorandum Decision, and review 
of the claims file, the Board finds that further RO action on the 
claim for service connection for a skin disability is warranted.

In the February 2009 decision, the Board denied the claim 
because, although there was evidence the Veteran was treated for 
pseudofolliculitis during service, there was no evidence that the 
Veteran had a current skin disability.  In the Memorandum 
Decision, the Court noted that lay evidence may provide competent 
and sufficient evidence of a diagnosis or to establish etiology 
if (1) the layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Court further noted that as part of the duty to assist, VA 
must provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an event, 
injury, or disease that occurred in service, but the record does 
not contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.

In this case, there is documented medical evidence that the 
Veteran had pseudofolliculitis during service.  During the 
January 2009 Board hearing, the Veteran said that he also had 
growths on his chest during service and that he has continued to 
have skin growths since service.  As noted above, the Veteran is 
competent to testify about observable symptoms or injury 
residuals, such as skin growths.  See 38 C.F.R. § 3.159(a)(2); 
Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, the Veteran 
is competent to report a continuity of symptomatology.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

Given the in-service complaints of skin problems, the Veteran's 
assertions of continuity of symptomatology and current skin 
disability, and the absence of any current medical opinion on the 
question of nexus, the Board finds that further examination and 
medical opinion is needed to resolve the claim for service 
connection for a skin disability.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Accordingly, the RO should arrange for the Veteran to undergo VA 
dermatology examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for a skin 
disability (as an original claim will be considered on the basis 
of the evidence of record).  
See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding pertinent medical records.  

In a January 2010 statement, the Veteran said that he is 
currently receiving treatment at the Loma Linda VA Medical Center 
(VAMC) and the Victorville Community Based Outpatient Clinic 
(CBOC).  The claims file includes VA outpatient treatment records 
from the Loma Linda VAMC dated through June 2005, and the 
Victorville CBOC through January 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any records of treatment for the Veteran's skin disability 
from the Loma Linda VAMC (since June 2005), and from the 
Victorville CBOC (since January 2005), following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  



Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the Veteran's 
skin disability from the Loma Linda VAMC 
(since June 2005), and from the Victorville 
CBOC (since January 2005).  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for a skin 
disability.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA dermatology 
examination, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should identify all of the 
Veteran's current skin disability/ies, to 
include pseudofolliculitis and skin growths of 
the chest.  Then, with respect to each 
diagnosed skin disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is otherwise 
medically related to service.  

The physician should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a service connection 
for a skin disability in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

